        Case 1:19-cv-05292-KPF Document 48 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUANDELL HICKMAN,

                            Plaintiff,
                                                       19 Civ. 5292 (KPF)
                     -v.-
                                                            ORDER
THE CITY OF NEW YORK,

                            Defendant.

KATHERINE POLK FAILLA, United States District Judge:

      On December 16, 2020, Defendant City of New York filed a motion for

leave to file a motion for judgment on the pleadings pursuant to Federal Rule of

Civil Procedure 12(c). (Dkt. #43). By Order dated December 17, 2020, the

Court directed Mr. Hickman to respond, if he so desired, on or before

January 4, 2021. (Dkt. #44). The Court has confirmed with Mr. Hickman that

he does not intend to respond.

      Defendant’s motion for leave to file its proposed motion for judgment on

the pleadings is hereby GRANTED. Defendant’s motion and supporting papers

are due on or before February 15, 2021; Plaintiff’s opposition brief is due on or

before April 1, 2021; and Defendant’s reply is due on or before April 16,

2021. Defendant is directed to provide Plaintiff with copies of all authorities,

reported and unreported, cited in its moving papers.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff’s

address of record.
      Case 1:19-cv-05292-KPF Document 48 Filed 01/15/21 Page 2 of 2




    SO ORDERED.

Dated: January 15, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                    2
